DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The double patenting rejections of claims 1-22 have been withdrawn in light of the terminal disclaimer filed on June 9, 2022.
Claims 4, 10, 11, 14, 15, 16, 21, and 22 have been amended.  Thus, claims 1-22 are presented for examination.

Terminal Disclaimer
The terminal disclaimer filed on June 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,733,862 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities: “an memory” should be “a memory”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the first and second RFID portals can be the same while being a first portal and second portal. Clarity is kindly requested.

Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The most similar art of record, Drzaic et al. [U.S. Patent Publication 2008/0284600], discloses a reader reading an RFID tag on a package as it passes a tag reader (figure 1, items 106, 108, 120, and 122), movement of a tracked object having an RFID tag being monitored as it moves through a portal (paragraph 0035), and  a tagged object being read as it passes through a doorway (figure 1, items 106, 108, 120, and 122).  The second most similar art of record, McLaughlin et al. [U.S. Patent Publication 2014/0171856], discloses a list of permitted devices with identifiers where said devices are allowed to gain access to a secured area and wherein said list was created thereby allowing certain devices to gain access (paragraph 0049).  However, no art of record in combination of independent claims, discloses preventing the first tag value from being added to the list when the at least one processing device determines that the RFID tag has entered the area concurrent with a number of other RFID tags.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzaic et al. [U.S. Patent Publication 2008/0284600] in view of McLaughlin et al. [U.S. Patent Publication  2014/0171856]

With regard to claim 1, Drziac et al. meets the limitations of:
a method for managing RFID tags, comprising using a first RFID portal system to read tag data from an RFID tag present within a first portal zone [a reader reading an RFID tag on a package as it passes a tag reader (figure 1, items 106, 108, 120, and 122)]
using at least one processing device associated with the first RFID portal system to determine whether the RFID tag is entering an area, the determination based on an evaluation of a movement of the RFID tag through the first portal zone [movement of a tracked object having an RFID tag being monitored as it moves through a portal (paragraph 0035)]
responsive to a determination that the RFID tag is entering the area [a tagged object being read as it passes through a doorway (figure 1, items 106, 108, 120, and 122)]
However, Drziac et al. fails to disclose of performing at least one operation to cause a first tag value corresponding to the tag data to be added into a list maintained in an memory device accessible to the at least one processing device and wherein the list specifies one or more RFID tags which are allowed to transition the area without triggering a notification.  In the field of security systems, McLaughlin et al. teaches:
performing at least one operation to cause a first tag value corresponding to the tag data to be added into a list maintained in an memory device accessible to the at least one processing device and wherein the list specifies one or more RFID tags which are allowed to transition the area without triggering a notification [a list of permitted devices with identifiers where said devices are allowed to gain access to a secured area and wherein said list was created thereby allowing certain devices to gain access (paragraph 0049)]
It would be obvious to one with ordinary skill in the art to combine the elements of Drziac and McLaughlin et al. to create an access control system wherein the system permits certain devices with known identifiers in order to allow those devices to gain access based upon a list of authorized devices wherein the motivation to combine is to identify a tagged object (Drzaic et al., paragraph 0005).

With regard to claim 12, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

Claim 2-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drzaic et al. [U.S. Patent Publication 2008/0284600] in view of McLaughlin et al. [U.S. Patent Publication  2014/0171856], and in further view of Bergman et al. [U.S. Patent Publication 2014/0254890]

With regard to claim 2, Drzaic et al. meets the limitations of:
 read a departing tag data from a departing RFID tag that is exiting the area [a tagged item being read by an RFID reader as it passes through a portal (figure 1, items 102 and 120)]
preventing the second RFID portal system from generating a second notification if a second tag value associated with the departing tag data matches at least one tag value stored in the list [locations of an object having a recognized RFID tag being compared in order to determine if the object was allowed to change locations (paragraph 0049) where an alarm condition is prevented from occurring (figure 2, items 214 and 216)]
However, Drzaic et al. fails to disclose of a second RFID portal system.  In the field of theft prevention systems, Bergman et al. teaches:
a second RFID portal system[dual RFID portal readers used for reading RFID tags as they pass through the readers (figure 2, items 102a and 102b as well as paragraphs 0028 and 0058)]
It would be obvious to one with ordinary skill in the art to combine the elements of Drzaic et al., McLaughlin et al., and Bergman et al. to create an RFID communications system wherein the system uses two RFID readers in order to determine if the tagged RFID object is or is not allowed to leave the monitored area wherein the motivation to combine is to identify a tagged object (Drzaic et al., paragraph 0005).

	With regard to claim 3, Drzaic et al. fails to disclose of the second RFID portal system being the first RFID portal system.  In the field of RFID communications systems, Bergman et al. teaches:
the second RFID portal system is the first RFID portal system [two RFID portal readers used for reading RFID tags as they pass through said portal  (figure 2, items 102a and 102b as well as paragraphs 0028 and 0058)]
It would be obvious to one with ordinary skill in the art to combine the elements of Drzaic et al., McLaughlin et al., and Bergman et al. to create an RFID communications system wherein the system uses two RFID readers in order to determine if the tagged RFID object is or is not allowed to leave the monitored area wherein the motivation to combine is to identify a tagged object (Drzaic et al., paragraph 0005).

	With regard to claim 4, Drzaic et al. fails to disclose of the second RFID portal system being distinct from the first RFID portal system.  In the field of RFID communications systems, Bergman et al. teaches:
the second RFID portal system being distinct from the first RFID portal system [two different  and separate RFID portal readers used for reading RFID tags as they pass through said portal  (figure 2, items 102a and 102b as well as paragraphs 0028 and 0058)]
It would be obvious to one with ordinary skill in the art to combine the elements of Drzaic et al., McLaughlin et al., and Bergman et al. to create an RFID communications system wherein the system uses two RFID readers in order to determine if the tagged RFID object is or is not allowed to leave the monitored area wherein the motivation to combine is to identify a tagged object (Drzaic et al., paragraph 0005).

	With regard to claim 5, Drzaic et al. fails to disclose of communicating the first tag value to a central server in communication with the first RFID portal system and the second RFID portal system.  In the field of RFID communications, Drzaic et al. teaches:
communicating the first tag value to a central server in communication with the first RFID portal system and the second RFID portal system [tag identifiers detected by the portal system being sent to central server for evaluation (paragraph 0058)]
It would be obvious to one with ordinary skill in the art to combine the elements of Drzaic et al., McLaughlin et al., and Bergman et al. to create an RFID communications system wherein the system uses two RFID readers in order to determine if the tagged RFID object is or is not allowed to leave the monitored area wherein the motivation to combine is to identify a tagged object (Drzaic et al., paragraph 0005).
	
With regard to claim 6, Drzaic et al. fails to disclose of communicating the first tag value to at least the second RFID portal system.  In the field of RFID communication systems, Bergman et al. teaches:
communicating the first tag value to at least the second RFID portal system [two different  and separate RFID portal readers used for reading RFID tags as they pass through said portal  (figure 2, items 102a and 102b as well as paragraphs 0028 and 0058)]
It would be obvious to one with ordinary skill in the art to combine the elements of Drzaic et al., McLaughlin et al., and Bergman et al. to create an RFID communications system wherein the system uses two RFID readers in order to determine if the tagged RFID object is or is not allowed to leave the monitored area wherein the motivation to combine is to identify a tagged object (Drzaic et al., paragraph 0005).
	With regard to claim 7, Drzaic et al. meets the limitation of:
a list [locations of an object having a recognized RFID tag being compared by a control system in order to determine if the object was allowed to change locations (paragraph 0049)]
However, Drzaic et al. fails to disclose of the first and second RFID portal systems.  In the field of RFID communication systems, Bergman et al. teaches:
 first and second RFID portal systems [dual RFID portal readers used for reading RFID tags as they pass through the readers (figure 2, items 102a and 102b as well as paragraphs 0028 and 0058)]
It would be obvious to one with ordinary skill in the art to combine the elements of Drzaic et al., McLaughlin et al., and Bergman et al. to create an RFID communications system wherein the system uses two RFID readers in order to determine if the tagged RFID object is or is not allowed to leave the monitored area wherein the motivation to combine is to identify a tagged object (Drzaic et al., paragraph 0005).

	With regard to claim 8, Drzaic et al. fails to disclose of removing the first tag value from the list responsive to at least one manual user control operation.  In the field of RFID communication systems, Bergman et al. teaches:
removing the first tag value from the list responsive to at least one manual user control operation [tracked objects being removed from objects and a database (paragraph 0026 and 0063)]
It would be obvious to one with ordinary skill in the art to combine the elements of Drzaic et al., McLaughlin et al., and Bergman et al. to create an RFID communications system wherein the system allows for the modification of records pertaining to monitored and tagged objects for updating purposes wherein the motivation to combine is to identify a tagged object (Drzaic et al., paragraph 0005).

	With regard to claim 9, Drzaic et al. fails to disclose of removing the first tag value from the list after a duration of time.  In the field of RFID communication systems, Bergman et al. teaches:
removing the first tag value from the list after a duration of time [tracked objects being removed from objects and a database at any time (paragraph 0026 and 0063)]
It would be obvious to one with ordinary skill in the art to combine the elements of Drzaic et al., McLaughlin et al., and Bergman et al. to create an RFID communications system wherein the system allows for the modification of records pertaining to monitored and tagged objects for updating purposes wherein the motivation to combine is to identify a tagged object (Drzaic et al., paragraph 0005).

	With regard to claim 13, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.

	With regard to claim 14, please refer to the rejection for claim 3 as the citations meet the limitations of the present claim.

	With regard to claim 15, please refer to the rejection for claim 4 as the citations meet the limitations of the present claim.
	With regard to claim 16, please refer to the rejection for claim 7 as the citations meet the limitations of the present claim.

	With regard to claim 17, please refer to the rejection for claim 6 as the citations meet the limitations of the present claim.

	With regard to claim 18, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.
	
With regard to claim 19, please refer to the rejection for claim 8 as the citations meet the limitations of the present claim. 

	With regard to claim 20, please refer to the rejection for claim 9 as the citations meet the limitations of the present claim.

Claim 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Drzaic et al. [U.S. Patent Publication 2008/0284600] in view of McLaughlin et al. [U.S. Patent Publication  2014/0171856], and in further view of Kruest et al. [U.S. Patent Publication 2010/0097223]

	With regard to claim 12, Drzaic et al. fails to disclose of  preventing addition to the list of one or more of the-tag values during at least one period of time.  In the field of security systems, Kruest et al. teaches:
selectively preventing the addition to the STE list of one or more of the tag values during at least one predetermined period of time [a server being encrypted thereby denoting its access being limited to those who can decrypt it when they want to access it at a point in time (paragraph 0113)]
It would be obvious to one with ordinary skill in the art to combine the elements of Drzaic et al., McLaughlin et al., and Kruest et al. to create an RFID communications system wherein the system allows access to permitted individuals at certain moments in time for updating purposes wherein the motivation to combine is to identify a tagged object (Drzaic et al., paragraph 0005).

	With regard to claim 22, please refer to the rejection for claim 11 as the citations meet the limitations of the present claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
 /FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689